Case 13-28294        Doc 45     Filed 11/19/18     Entered 11/19/18 13:04:43          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-28294
         Sandra A Davis

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/15/2013.

         2) The plan was confirmed on 09/27/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 05/02/2018.

         5) The case was dismissed on 06/01/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 64.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $13,481.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-28294       Doc 45      Filed 11/19/18    Entered 11/19/18 13:04:43                 Desc         Page 2
                                                 of 4



 Receipts:

        Total paid by or on behalf of the debtor             $21,400.00
        Less amount refunded to debtor                           $66.92

 NET RECEIPTS:                                                                                  $21,333.08


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $3,500.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                       $950.57
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,450.57

 Attorney fees paid and disclosed by debtor:                   $0.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal      Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 ALL CREDIT LENDERS             Unsecured         393.00          0.00             0.00           0.00       0.00
 ALL CREDIT LENDERS             Unsecured            NA           0.00             0.00           0.00       0.00
 ALTAIR OH XIII LLC             Unsecured         600.00        653.71           653.71          65.50       0.00
 BMO HARRIS BANK NA             Secured        1,005.00         546.77           546.77        546.77      40.48
 CAPITAL ONE BANK USA           Unsecured         303.00        303.54           303.54          32.76       0.00
 CASHCALL INC                   Unsecured         500.00          1.00             1.00           1.00       0.00
 CONSUMER PORTFOLIO SERVICES    Unsecured           0.00          0.00             0.00           0.00       0.00
 COTTONWOOD FINANCIAL LTD       Unsecured      2,294.00       2,294.86         2,294.86        358.86        0.00
 ILLINOIS DEPT OF REVENUE       Priority       2,321.00         358.22           358.22        358.22        0.00
 ILLINOIS DEPT OF REVENUE       Unsecured            NA          75.62            75.62           0.00       0.00
 ILLINOIS STUDENT ASSIST COMM   Unsecured     33,501.00     33,621.91        33,621.91       5,257.64        0.00
 INTERNAL REVENUE SERVICE       Unsecured      8,005.22       8,005.22         8,005.22      1,251.81        0.00
 INTERNAL REVENUE SERVICE       Priority       8,451.82       8,451.82         8,451.82      8,451.82        0.00
 MIDWEST HEART SPECIALISTS      Unsecured         659.00        909.00           909.00        102.15        0.00
 MINUTE FUNDS                   Unsecured         400.00        300.00           300.00           0.00       0.00
 ONEMAIN                        Unsecured      3,248.00       2,657.07         2,657.07        415.50        0.00
 ORCHARD BANK                   Unsecured         300.00           NA               NA            0.00       0.00
 PLUTO MARKETING                Unsecured         850.00           NA               NA            0.00       0.00
 RGS FINANCIAL                  Unsecured         814.00           NA               NA            0.00       0.00
 CAPITAL ONE                    Unsecured         199.00           NA               NA            0.00       0.00
 SCHEDULED CREDITOR             OTHER               0.00           NA               NA            0.00       0.00
 BANK ONE/CHASE                 Unsecured      1,393.00            NA               NA            0.00       0.00
 CLOUD LENDING                  Unsecured         400.00           NA               NA            0.00       0.00
 CWB SERVICES                   Unsecured         400.00           NA               NA            0.00       0.00
 GATEWAY FINANCIAL              Unsecured         400.00           NA               NA            0.00       0.00
 HEIGHTS FINANCE                Unsecured      3,248.00            NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-28294       Doc 45   Filed 11/19/18    Entered 11/19/18 13:04:43                Desc         Page 3
                                              of 4



 Scheduled Creditors:
 Creditor                                  Claim           Claim        Claim         Principal       Int.
 Name                           Class    Scheduled        Asserted     Allowed          Paid          Paid
 VON MAUR                    Unsecured         120.00             NA             NA           0.00        0.00
 JVC FUNDING                 Unsecured         400.00             NA             NA           0.00        0.00
 MIDLAND FUNDING             Unsecured      4,282.00              NA             NA           0.00        0.00
 MIDWEST HEART SPECIALISTS   Unsecured         250.00             NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                           Claim           Principal                 Interest
                                                         Allowed               Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                    $0.00              $0.00                   $0.00
       Mortgage Arrearage                                  $0.00              $0.00                   $0.00
       Debt Secured by Vehicle                             $0.00              $0.00                   $0.00
       All Other Secured                                 $546.77            $546.77                  $40.48
 TOTAL SECURED:                                          $546.77            $546.77                  $40.48

 Priority Unsecured Payments:
        Domestic Support Arrearage                          $0.00             $0.00                   $0.00
        Domestic Support Ongoing                            $0.00             $0.00                   $0.00
        All Other Priority                              $8,810.04         $8,810.04                   $0.00
 TOTAL PRIORITY:                                        $8,810.04         $8,810.04                   $0.00

 GENERAL UNSECURED PAYMENTS:                        $48,821.93            $7,485.22                   $0.00


 Disbursements:

        Expenses of Administration                          $4,450.57
        Disbursements to Creditors                         $16,882.51

 TOTAL DISBURSEMENTS :                                                                      $21,333.08




UST Form 101-13-FR-S (9/1/2009)
Case 13-28294        Doc 45      Filed 11/19/18     Entered 11/19/18 13:04:43            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/13/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
